internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si - plr-104478-99 date date number release date x sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 d12 d13 d14 d15 d16 d17 d18 dear this letter responds to the letter dated date and subsequent correspondence submitted on x’s behalf by x’s authorized representative requesting rulings concerning x’s election to treat certain subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code the information submitted states that x was formed on d1 and elected to be an s_corporation effective d1 sub sec_1 through are wholly owned by x and were intended to be qsubs effective respectively d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 d11 d12 d13 d14 d15 d16 d17 and d18 however for sub x filed a form_966 corporate dissolution or liquidation more than days after d2 in addition for each of sub sec_1 through x filed form_966 without all of the modifications set forth in notice_97_4 1997_1_cb_351 in addition for each of sub sec_5 through x failed to file a form_966 sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for the making of a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 corporate dissolution or liquidation subject_to certain modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in the present situation the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the elections to treat sub and sub sec_5 through as qsubs effective respectively d2 d6 d7 d8 d9 d10 d11 d11 d12 d13 d14 d15 d16 d17 and d18 until days following the date of this letter the elections should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached further we conclude that x may correct the forms filed with respect to sub sec_2 through by refiling forms within days following the date of this letter consistent with the procedure set forth in notice_97_4 a copy of this letter should be attached except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation or whether sub sec_1 through otherwise qualify as qsubs for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely yours paul f kugler assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
